[Cite as Barrington v. Ohio Dept. of Transp., 2011-Ohio-4369.]



                                      Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




JOSH BARRINGTON                                            Case No. 2011-01658-AD

        Plaintiff                                          Deputy Clerk Daniel R. Borchert

        v.                                                 ENTRY OF DISMISSAL

OHIO DEPARTMENT OF
TRANSPORTATION, DISTRICT 6

        Defendant



         {¶1} On January 25, 2011 and March 3, 2011, plaintiff was ordered to either pay
the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with the
court orders. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to
Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk

cc:
Josh Barrington                                            Ohio Department of Transportation,
5545 Cranbrook Lane                                        District 6
Westerville, Ohio 43081                                    400 E. William Street
                                                           Delaware, Ohio 43015

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11